United States Court of Appeals
                     For the First Circuit


No. 12-1555

                  ALAN CLUKEY and DERA CLUKEY,

                     Plaintiffs, Appellants,

                               v.

                         TOWN OF CAMDEN,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                             Before

                    Howard, Stahl, and Lipez,
                         Circuit Judges.



     David M. Glasser for appellants.
     Frederick F. Costlow, with whom Heidi J. Hart and Richardson,
Whitman Large & Badger were on brief, for appellees.



                          May 21, 2013
     LIPEZ, Circuit Judge. Plaintiff-appellant Alan Clukey brought

this procedural due process claim against his former employer, the

Town of Camden ("the Town"), pursuant to 42 U.S.C. § 1983 alleging

that the Town deprived him of a constitutionally protected property

interest in his right to be recalled to employment without due

process of law.    The district court dismissed Clukey's complaint,

adopting the magistrate judge's conclusion that while Clukey did

have a protected property interest in his recall right, his § 1983

claim was foreclosed by the availability of a state law breach-of-

contract claim.

     Although the court was correct that Clukey's complaint alleged

a protected property interest in his recall right, we cannot accept

its conclusion that Clukey's potential recourse to state law

foreclosed his § 1983 claim. Hence, we vacate the district court's

order and remand for further proceedings.


                                   I.

     We draw the following facts, which we take as true, from the

complaint    and   documents   incorporated   by   reference   into   the

complaint.   See Lass v. Bank of America, N.A., 695 F.3d 129, 133-34

(1st Cir. 2012).

     Plaintiff Alan Clukey was a police dispatcher with the Camden

Police Department for 31 years until his department was eliminated

in 2007 and he was laid off.      At the time of his lay-off, Clukey

was the most senior employee in his department.

                                   -2-
     The terms of Clukey's employment with the Town were governed

by a Collective Bargaining Agreement ("CBA") between the Town and

the Fraternal Order of Police.        In critical part, Article 19,

Section 3 of the Collective Bargaining agreement provides that:

     In the event it becomes necessary for the Employer to
     layoff employees for any reason, employees shall be laid
     off in the inverse order of their seniority, by
     classification, with bumping rights. Bumping shall not
     be allowed between the police function and the dispatcher
     function.    Employees shall be recalled from lay-off
     according to their seniority provided they are qualified
     to fill the position. Police function and dispatcher
     function shall be treated separately. . . .

     The affected employee has recall rights for twelve (12)
     months from the date of such lay off.

     Article 7 of the CBA provides a formal grievance procedure for

dealing with "any dispute between the parties as to the meaning, or

application, of the specific terms of the Agreement." The grievance

procedure provides for an escalating interactive process and an

informal hearing.     If the employee remains dissatisfied at the

conclusion of the informal process, she can request arbitration.

The decisions of the arbitrator "shall be final and binding on the

parties for the duration of the Agreement."

     In the twelve months following Clukey's termination, at least

two positions opened with the police department for which Clukey

was qualified –- one position as an Administrative Assistant and

one as a Parking Enforcement Officer.    The Town did not recall him

to either position.   Indeed, the Town filled these positions with

new hires without providing Clukey any notice that he was not being

                                -3-
recalled, or explaining how he could appeal this determination.

       Clukey and his wife Dera Clukey brought suit in federal court

against the Town of Camden under 42 U.S.C. § 1983, alleging that

the Town had deprived him of his property interest in his right to

be recalled without providing him due process of law in violation

of the Constitution's procedural due process guarantees.1                  The Town

filed a motion under Federal Rule of Civil Procedure 12(b)(6) to

dismiss Clukey's        claims,     arguing     that   Clukey did    not    have    a

constitutionally protected property interest in his right to be

recalled.

       In reviewing the defendant's motion, the magistrate judge

determined that Clukey did have a property interest in his right to

be recalled, but ultimately concluded that our decision in Ramírez

v. Arlequín, 447 F.3d 19 (1st Cir. 2006), compelled the conclusion

that       Clukey's   claim   was   not    cognizable    under   §   1983.         In

particular, the magistrate judge's recommendation relied heavily on

our conclusion that:

           [a] claim of breach of contract by a state actor without
           any indication or allegation that the state would refuse
           to remedy the plaintiffs' grievance should they
           demonstrate a breach of contract under state law, does
           not state a claim for violation of the plaintiffs' right
           of procedural due process.

Id. at 25 (citation omitted) (internal quotation marks omitted).

Concluding that, like the plaintiff's claim in Ramírez, Clukey's


       1
       Clukey also pressed a substantive due process claim against
the Town, but he has abandoned that claim on appeal.

                                          -4-
claim    was    one   for   breach    of    contract,        the   magistrate     judge

recommended      dismissal.           The        district     court     adopted    the

recommendation, dismissing Clukey's complaint for failure to state

a claim.2      Clukey appeals.

                                           II.

     To state a procedural due process claim under § 1983, the

plaintiff must allege facts which, if true, establish that the

plaintiff (1) had a property interest of constitutional magnitude

and (2) was deprived of that property interest without due process

of law. See García-Rubiera v. Fortuño, 665 F.3d 261, 270 (1st Cir.

2011).      Our review of the trial court's dismissal of Clukey's

complaint is de novo.            See Ramírez, 447 F.3d at 20.

A. Clukey's Property Interest In His Right to Be Recalled

     1. Property Interests In Public Employment

     "The threshold issue in a procedural due process action is

whether the plaintiff had a constitutionally protected property

interest at stake."          Mard v. Town of Amherst, 350 F.3d 184, 188

(1st Cir. 2003) (citing Cleveland Bd. of Educ. v. Loudermill, 470
U.S. 532, 538-41 (1985)).              The Due Process Clause guarantees

individuals procedural protections from state actions that deprive

those    individuals        of    their     property        interests    in   certain

entitlements and benefits.           See, e.g., Goldberg v. Kelly, 397 U.S.
2
       Having dismissed both of Clukey's federal claims, the court
also dismissed without prejudice Clukey's pendent state law claims
for misrepresentation and loss of consortium.

                                           -5-
254, 255 (1970) (property interest in welfare benefits); Perry v.

Sindermann, 408 U.S. 593, 599 (1972) (public employment); Goss v.

Lopez, 419 U.S. 565, 573 (1975) (attendance at public schools);

Memphis Light, Gas & Water Div. v. Craft, 436 U.S. 1, 3 (1978)

(utility services);    Barry   v.   Barchi,   443 U.S. 55,    64   (1979)

(professional licenses).

      The Town asserts, without citing any precedent, that it is

impossible for Clukey to have a property interest in his right to

recall because "no property interest in continued employment can

exist if one is not already employed." This argument ignores the

centrality of state law to the property interest inquiry.                 The

critical inquiry in a procedural due process case involving a right

of employment is whether the plaintiff has a legitimate claim of

entitlement grounded in state law, not whether one is "already

employed."3   See Paul v. Davis, 424 U.S. 693, 710 (1976) (noting

that the property interests protected by the Due Process Clause

"attain this constitutional status by virtue of the fact that they

have been initially recognized by state law"); see also Town of

Castle Rock, Colo. v. Gonzales, 545 U.S. 748, 771 (2005) (Souter,

J.   concurring)   ("[T]he   federal   process   protects    the    property


      3
       In its brief, the Town makes much of the phrase "continued
employment," insisting, in essence, that "continued employment"
always means "continuous employment." Though we explain why this
reliance is misplaced as a matter of law, we also note that one
meaning of "continued" is "going on after an interruption;
resuming." Random House Dictionary of the English Language, 440 (2d
ed. 1987).

                                    -6-
created by state law.").    The Supreme Court has emphasized that it

is the prerogative of the states to define property, and "[i]t is

not the business of a court adjudicating due process rights to make

its own critical evaluation of those choices and protect only the

ones that, by its own lights, are 'necessary.'" Fuentes v. Shevin,

407 U.S. 67, 90 (1972).          As such, our inquiry must begin by

considering whether an entitlement grounded in state law exists,

recognizing that "the types of interests protected as 'property'

are varied and, as often as not, intangible, relating 'to the whole

domain of social and economic fact.'"       Logan v. Zimmerman Brush

Co., 455 U.S. 422, 430 (1982) (quoting Nat'l Mut. Ins. Co. v.

Tidewater Transfer Co., 337 U.S. 582, 646 (1949) (Frankfurter, J.,

dissenting)); see also Town of Castle Rock, 545 U.S. at 757

("Resolution of the federal issue begins . . . with a determination

of what it is that state law provides.").

       In considering whether state law creates an entitlement, we

look primarily to the discretion state law accords state actors to

withhold the entitlement from individuals.       In general, "a benefit

is not a protected entitlement if government officials may grant or

deny it in their discretion."       Town of Castle Rock, 545 U.S. at

756.     Rather,   "the   more   circumscribed   is   the   government's

discretion (under substantive state or federal law) to withhold a

benefit, the more likely that benefit constitutes 'property.'"

Beitzell v. Jeffrey, 643 F.2d 870, 874 (1st Cir. 1981); see also


                                   -7-
Colburn v. Trs of Ind. Univ., 973 F.2d 581, 598 (7th Cir. 1992)

("Property interests exist when an employer's discretion is clearly

limited so that the employee cannot be denied employment unless

specific conditions are met."); Bd. of Regents of State Colls. v.

Roth, 408 U.S. 564, 577 (1972) ("To have a property interest in a

benefit, a person clearly must have more than an abstract need or

desire for it.    He must have more than a unilateral expectation of

it.   He must, instead, have a legitimate claim of entitlement to

it.").

      That a tenured public employee has a protected property

interest    in   continued   employment     is   beyond    question.      See

Loudermill, 470 U.S. at 538-39.     Tenure is not the only employment

benefit, however, that can be protected by the constitutional

guarantees of due process.      For example, we have held that where a

public employer's collective bargaining agreement uses mandatory

language, the public employees covered by that agreement have a

constitutionally    protected    property    interest      in   injury   leave

benefits.    See Mard, 350 F.3d at 186, 188-89.           Similarly, we have

joined a majority of our sister circuits in concluding that public

employees may have a protected property interest in their rank such

that they may not be demoted without due process.                See Acosta-

Orozco v. Rodriguez-de-Rivera, 132 F.3d 97, 98, 104 (1st Cir.

1997); see also Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 318-

19 (2d Cir. 2002) (collecting cases).            We have also held that


                                   -8-
physicians can have a property right in privileges at public

hospitals.    See Lowe v. Scott, 959 F.2d 323, 336 (1st Cir. 1992).

At least one of our fellow circuits has also determined that public

employees can have a property interest in a veteran's preference in

promotions.    See Carter v. City of Phil., 989 F.2d 117, 122 (3d

Cir. 1993) (concluding that armed forces veteran had interest "not

in the promotion per se, but in being given a preference when his

promotion is considered").

     Although we have never addressed whether the right to be

recalled following a lay-off can be a constitutionally protected

property interest, we have addressed closely analogous situations,

such as the right to be reinstated following a period of disability

leave.   In Laborde-Garcia v. Puerto Rico Telephone Co., 993 F.2d
265 (1st Cir. 1993), we considered whether a Puerto Rico statute

created a property interest in reinstatement for public employees

who sought to return to their previous positions following a period

of disability.    The statute provides that "the employer shall be

under the obligation to reserve the job filled by the laborer or

employee at the time the accident occurred, and to reinstate him

therein," provided certain conditions were met.      P.R. Laws Ann.

tit. 11, § 7 (1995).   The employer argued that the employees could

not have a right to reinstatement "because such 'rights' are only

expectations of employment, which may or may not be fulfilled."

Laborde-Garcia, 933 F.2d at at 267.     Rejecting this argument, we


                                 -9-
found that the language of the statute so "narrow[ed] . . . the

employer's discretion to decide not to reinstate" the employee to

her previous employment that it amounted to "a legitimate claim of

entitlement to that continued employment." Id. (internal quotation

marks omitted); see Rivera-Flores v. P.R. Tel. Co., 64 F.3d 742,

750-51 (1st Cir. 1995) (addressing the same statute and describing

the process due); see also Harhay v. Town of Ellington Bd. of

Educ., 323 F.3d 206, 212-13 (2d Cir. 2003) (determining that laid

off teacher had protected property interest in her place on a

reappointment list); Buttitta v. City of Chi., 9 F.3d 1198, 1204

(7th Cir. 1993) (determining that state law governing compulsory

disability leave for police officers "creates in police officers a

property interest in being returned to the department for an

opportunity to demonstrate their fitness for active duty"); Stana

v. Sch. Dist. of Pittsburgh, 775 F.2d 122, 125-26 (3d Cir. 1985)

(determining that public school teacher had property interest in

her position on list determining eligibility for promotions and

transfers).

     Directly addressing the question of whether a public employee

has a property interest in a recall right, the Seventh Circuit has

determined that the existence of the right depended on whether the

state   law   at   issue   created   such   a   substantive   right   in   the

employees.    See Chi. Teachers Union v. Bd. of Educ., 662 F.3d 761,

763 (7th Cir. 2011) (per curiam).               In that case, the City of


                                     -10-
Chicago, facing a budget crisis, laid off 1,300 tenured teachers in

the summer of 2010.    Id. at 762-63.     As the budget situation

improved, approximately half of those laid off teachers were

recalled to new positions.     However, some teacher openings were

filled with new hires, rather than the tenured teachers who had

been laid off.   Id. at 763.    The tenured teachers who were not

recalled brought suit against the state alleging, inter alia, that

the state had deprived them of their property interest in their

right to be recalled without due process.

     After initially determining that the teachers did have a

substantive right to recall, see Chi. Teachers Union v. Bd. of

Educ., No. 10-3396 (7th Cir. March 29, 2011), the panel, in

response to a petition for rehearing en banc, decided to certify to

the Illinois Supreme Court the question of whether Illinois law

granted the teachers such a substantive recall right.

     Taking on the certified questions, in Chicago Teachers Union

v. Board of Education, 963 N.E.2d 918 (Ill. 2012), the Illinois

Supreme Court compared two separate Illinois statutes –- one

governing teachers in Chicago and one governing Illinois teachers

outside of Chicago. The court concluded that the statute governing

Chicago teachers did not create a property interest in recall

because the statute did not contain any mandatory language and

concerned primarily the powers of the Board, not the rights of the

individual teachers. See id. at 925-26 (discussing 105 Ill. Comp.


                                -11-
Stat.   Ann.   5/34-18(31)).      By   contrast,    the    statute    governing

teachers outside of Chicago did create a substantive right to

recall because the statute contained mandatory language and focused

on the rights of the individual teachers themselves. See id.

(discussing 105 Ill. Comp. Stat. Ann. 5/24-12).

     2. Clukey's Property Interest

     Under     Maine   law,   a   constitutionally        protected   property

interest can be created in a public employment contract.                   See

Krennerich v. Inhabitants of Town of Bristol, 943 F. Supp. 1345,

1352 (D. Me. 1996) ("In Maine a property interest in continued

employment may be established by contract, statute, or by proof of

an objectively reasonable expectation of continued employment.")

(citing Mercier v. Town of Fairfield, 628 A.2d 1053, 1055 (Me.

1993)); see also Rivera-Flores, 64 F.3d at 750 n.7 (recognizing

that a collective bargaining agreement can give rise to protected

property interests); Ciambriello, 292 F.3d at 314 (same).

     Thus, we must examine the language of the CBA itself to see

whether it so narrows the Town's discretion to rehire Clukey that

Clukey had a legitimate claim of entitlement to be recalled to

police department positions for which he was qualified.                    See

Laborde-Garcia, 993 F.2d at 267.              The relevant provision of the

CBA, Article 19 provides:

     Employees shall     be recalled from lay-off according to
     their seniority    provided they are qualified to fill the
     position. . . .    The affected employee has recall rights
     for twelve (12)    months from the date of such lay off.

                                       -12-
(Emphasis added.)

      We agree with the district court that the plain language of

this proviso compels a conclusion that Clukey had a property

interest in his right to be recalled.     The intent of the bargaining

parties to grant laid-off employees an entitlement to recall could

not be clearer.        By its terms, this proviso vests the "recall

rights" in the individual "affected employee" and provides the Town

no   discretion   in   re-hiring   qualified   laid-off   employees   with

requisite seniority –- "employees shall be recalled."

      Indeed, the language in Article 19 is so obviously rights-

creating that the Town does not seriously contend otherwise,

conceding in its briefs that Article 19 creates "conditional recall

rights for certain laid off employees." Thus, rather than arguing

that the CBA creates no rights at all, the Town argues that the

language in the CBA defines the recall right so narrowly that

Clukey was only entitled to be recalled to a position as a

dispatcher, rather than any position in the police department for

which he was qualified and most senior.4

      The Town rests much of this argument on the sentence in


      4
       There is a further dispute between the parties as to the
scope of the recall right. Clukey alleges in his complaint that he
is entitled to recall for any open position with the police
department or with any other Town department. The Town disputes
this claim, arguing that any recall right Clukey has is limited to
open positions within the police department. Because Clukey has
alleged that there were open positions for which he was qualified
within the police department, resolving this appeal does not
require us to address this dispute.

                                   -13-
Article 19 that reads: "Police function and dispatcher function

shall be treated separately." According to the Town, this sentence

can only mean that laid-off dispatchers have a right to be recalled

only to open positions involving "dispatcher functions." Since

Clukey has not specifically plead that he was not recalled to a job

involving   "dispatcher   functions,"   he   has   not   established   the

deprivation of a property interest.

     Before the district court, the Town itself pressed a different

interpretation of this language that it now says on appeal has one

meaning.    In its motion to dismiss, the Town argued only that the

"shall be treated separately" language meant that Clukey's recall

right did not extend to the Parking Enforcement Officer position,

presumably because this was a position involving "police function."

The Town did not argue that this language meant Clukey could not be

recalled to the Administrative Assistant position or that he could

be recalled only to positions involving "dispatcher function."

     Clukey plausibly offers yet another interpretation of the

disputed language: that the "treated separately" language is about

seniority and not the scope of the recall right itself.         In other

words, the "treated separately" language parallels the anti-bumping

language in the lay-off procedures. When a police position becomes

open, if there is a laid-off police officer on the recall list, he

is automatically entitled to seniority for that position. If there

are no police officers on the recall list, then the position goes


                                 -14-
to the most senior dispatcher.

     Mindful that this appeal is before us from a dismissal for

failure to state a claim, we need not decide the meaning of this

sentence. Rather, having found the phrase plausibly susceptible to

different interpretations, we resolve the ambiguity in Clukey's

favor, and thus reject the Town's argument that the language of

Article 19 clearly limits the scope of Clukey's recall right to

jobs involving "dispatcher function." See Lass, 695 F.3d at 135-36

(holding that ambiguous contract provisions foreclose dismissal of

complaint); see also Subaru Distribs. Corp. v. Subaru of Am., Inc.,

425 F.3d 119, 122 (2d Cir. 2005) ("We are not obliged to accept the

allegations of the complaint as to how to construe [a contract],

but at this procedural stage, we should resolve any contractual

ambiguities in favor of the plaintiff.").

     For these reasons, we conclude that the district court was

correct in its determination that Clukey has stated facts which, if

true, establish that he has a constitutionally protected property

interest in his right to be recalled to employment with the police

department of the Town of Camden.       We turn now to the question of

whether he has adequately alleged that the Town deprived him of

that interest without constitutionally sufficient process.

B. The Process Due

     It is well established that in every case where a protected

property interest is at stake, the Constitution requires, at a


                                 -15-
minimum, some kind of notice and some kind of opportunity to be

heard.      See Dusenbery v. United States, 534 U.S. 161, 167 (2002);

Loudermill, 470 U.S. at 541 ("While the legislature may elect not

to confer a property interest in [public] employment, it may not

constitutionally authorize the deprivation of such an interest,

once     conferred,   without     appropriate    procedural     safeguards."

(alteration in original) (citation and internal quotation marks

omitted)).      Exactly what sort of notice and what sort of hearing

the Constitution requires, however, vary with the particulars of

the case.       See Morrissey v. Brewer, 408 U.S. 471, 481 (1972)

("[N]ot all situations calling for procedural safeguards call for

the same kind of procedure."); Zinermon v. Burch, 494 U.S. 113, 127

(1990) ("Due Process . . . is a flexible concept that varies with

the particular situation.").

       To resolve this question, we use the familiar test laid out by

the Supreme Court in Mathews v. Eldridge, 424 U.S. 319 (1976).              We

determine     the private      interest that    will   be   affected   by   the

official action; the risk of an erroneous deprivation of such

interest through the procedures used, and the probable value, if

any,   of    additional   or    substitute   procedural     safeguards;     and

finally, the Government's interest, including the function involved

and the fiscal and administrative burdens that the additional or

substitute procedural requirement would entail.             Id. at 335.

       Both parties press us to make a more specific determination


                                     -16-
about the process due Clukey pursuant to the Mathews test.               In

particular, the parties dispute whether Clukey was entitled to any

pre-deprivation process.5 Whether or not an individual is entitled

to pre-deprivation notice is often a difficult, fact-intensive

question.    See Ciambriello, 292 F.3d at 319 ("The determination of

whether     one   is   entitled    to   a   pre-deprivation   hearing    is

fact-specific. . . .").       However, as we explain, resolving this

appeal does not require us to address this question.

     The complaint alleges that the Town failed to provide Clukey

with any notice of any kind whatsoever.         This allegation is fatal

to the Town's argument.           See Memphis Light, 436 U.S. at 14-15

(concluding that even where opportunities to be heard existed, due

process is not satisfied if affected individuals are given no

notice of those opportunities); García-Rubiera, 665 F.3d at 276

(holding that even where affected individuals had or should have

had actual knowledge about deprivation, due process still required

individualized notice); Collins v. Marina-Martinez, 894 F.2d 474,

481 (1st Cir. 1990) (concluding that without "suitable notice, the

'opportunity' for plaintiff to be heard [is] a charade").               The

Mathews test is a balancing test used to determine what sort of



     5
       We note that in the public employment context, we have
generally held that the Mathews test requires some kind of pre-
deprivation process. See Rivera-Ruiz v. Gonzalez-Rivera, 983 F.2d
332, 334 (1st Cir. 1993) ("The Due Process Clause of the Fourteenth
Amendment guarantees public employees with a property interest in
continued employment the right to a pre-termination hearing.").

                                     -17-
notice and what sort of hearing is required in a particular case.

It excludes the premise that public employees may be deprived of a

property interest without any notice at all.

     This is not to say, of course, that the Town on remand is

foreclosed    from   offering    evidence    of   the    administrative    and

financial costs it would have to bear in order to provide various

procedural protections to its aggrieved employees.            We leave it to

the district court to engage in a full-scale Mathews analysis on a

more developed factual record if doing so becomes necessary to

resolve    the   case.     For   present    purposes,     however,   Clukey's

uncontested allegation that he received no notice either before or

after the Town deprived him of a protected property interest in

employment is in itself sufficient to state a procedural due

process claim under § 1983.

C. The Availability of Alternative Remedial Schemes

     The     district    court   concluded    that      Clukey's   claim   was

foreclosed by the availability of state law remedies.                Following

the district court's lead, the Town also urges us to find that any

§ 1983 claim Clukey might otherwise have is foreclosed by the

availability of either (1) state law contract remedies, or (2) the

grievance procedures in the collective bargaining agreement. As we

will explain, the existence of these alternative remedies does not

foreclose Clukey's § 1983 claim.




                                    -18-
      1. State Law Breach of Contract Claims

      The court's conclusion that the availability of a state law

breach of contract claim foreclosed any § 1983 claim Clukey might

otherwise have rests on a misunderstanding of the application of

our opinion in Ramírez v. Arlequín, 447 F.3d 19, 25 (1st Cir.

2006), to this very different case.           Ramírez was a classic breach

of contract case concerning a dispute between a municipality and an

independent contractor over the municipality's alleged refusal to

pay   the   contractor   for   work    it    had   performed   pursuant   to   a

contractual agreement between the parties.                We held that the

availability of a traditional state law breach of contract claim

for damages foreclosed any argument from the contractor that the

state had deprived it of due process. See id.

      Our decision in Ramírez rested heavily on the Supreme Court's

opinion in Lujan v. G & G Fire Sprinklers, Inc., 532 U.S. 189

(2001).     In that case, the Court addressed a California statutory

scheme that allowed state agencies to withhold payments to public

works contractors if that contractor or its subcontractors failed

to comply with certain provisions of the California Labor Code.

Id. at 191.     Plaintiff subcontractor G & G Sprinklers alleged that

the state had deprived it of property without due process when the

state withheld payments following a state agency's determination

that G & G had engaged in unfair labor practices.               Id. at 193.

Assuming without deciding that G & G had a property interest in


                                      -19-
receiving the payments, the Court concluded that where a government

contractor's only claim is that "it is entitled to be paid in

full," a state law breach of contract claim was all the process

due.   Id. at 196.    The Court was careful, however, to distinguish

the facts in Lujan from cases where plaintiffs allege that they are

"presently entitled either to exercise ownership dominion over real

or personal property, or to pursue a gainful occupation." Id.

       Here, we are not dealing with a contractual dispute over

compensation for past work performed analogous to Ramírez or Lujan.

The property right at issue in this case is the right to be

employed if certain conditions are met. Lujan made clear that the

right "to pursue a gainful occupation . . . cannot be fully

protected   by an    ordinary      breach-of-contract        suit."   Concepción

Chaparro v. Ruiz-Hernández, 607 F.3d 261, 267 n.2 (1st Cir. 2010)

(quoting    Lujan, 532 U.S.    at    196)   (internal     quotation     marks

omitted); see also Baird v. Bd. of Educ., 389 F.3d 685, 691-93 (7th

Cir. 2004) (discussing Lujan and concluding that deprivation of

property interest in employment would not be satisfied by breach-

of-contract claim).        In fact, there is a long history of case law

in   this circuit    holding       that   public   employees    who   have    been

deprived of a property interest in employment without due process

may bring a § 1983 claim in federal court regardless of the

availability of a state law breach-of-contract claim.                 See, e.g.,

Concepción Chaparro, 607 F.3d at 267; Cotnoir v. Univ. of Me. Sys.,


                                         -20-
35 F.3d 6, (1st Cir. 1994); see also Godin v. Machiasport Sch.

Dep't Bd. of Directors, 831 F. Supp. 2d 380, 389 (D. Me. 2011)

(holding that public employee's failure to pursue appeal process

under Maine Rule of Civil Procedure 80B did not preclude her from

bringing procedural due process claim under § 1983).

      2. The Grievance Procedures in the Collective Bargaining
      Agreement

      The Town also argues that the availability of post-deprivation

grievance procedures in the CBA forecloses Clukey's claim.           It is

true that where the grievance procedures contained in a collective

bargaining agreement satisfy constitutional due process minimums,

aggrieved employees have little room to claim that they were

deprived of a property interest without due process of law.           See

Chaney v. Suburban Bus Div. of Reg'l Transp. Auth., 52 F.3d 623,

628-30 (7th Cir. 1995) (collecting cases).        The mere fact that a

collective   bargaining   agreement    contains   a   hearing procedure,

however, does not mean that constitutional due process minimums are

satisfied.   Rather, grievance procedures extinguish a plaintiff's

due   process   claim   only   if   the    procedures   meet   or   exceed

constitutional standards. See Cotnoir, 35 F.3d at 12 (holding that

failure to provide meaningful notice prior to termination was a

violation of public university professor's procedural due process

rights, even where CBA provided for post-termination procedures);

see also Ciambriello, 292 F.3d at 319 ("The Constitution, not state

law sources such as the CBA, determines what process is due.");

                                    -21-
Chaney, 52 F.3d at 629-30 (holding that absent explicit waiver of

constitutional      right      to   pre-deprivation           process,    collective

bargaining agreement that provided only post-deprivation process

did not satisfy due process); Armstrong v. Meyers, 964 F.2d 948,

950 (9th Cir. 1992) ("A public employer may meet its obligation to

provide due process through grievance procedures established in a

collective      bargaining     agreement,      provided,        of   course,     those

procedures satisfy due process.");              Schmidt v. Creedon, 639 F.3d
587,   597-99     (3d   Cir.    2011)   (holding      that      even     where   post-

deprivation proceedings in collective bargaining agreement are in

place, Constitution still requires pre-deprivation process).

       Here, we have already determined that the Town's procedures,

as described in the complaint, are constitutionally inadequate

insofar as they fail to provide any notice whatsoever to Clukey of

recall positions.         Thus, the Town cannot use the theoretical

availability of grievance procedures to shield themselves from

Clukey's claims.        See Cotnoir, 35 F.3d at 12.

                                        III.

       In the posture of this case, an appeal from a judgment

granting the Town's motion to dismiss, we conclude that Clukey has

alleged   facts    establishing      that      he   had   a    protected    property

interest in his right to be recalled to employment with the police

department.       When a specific position became open within the

department, Clukey had a legitimate claim of entitlement to that


                                        -22-
position, unless he was found to be unqualified.   As such, when the

Town decided to fill openings in the department with new hires

rather than Clukey, the Town had a constitutional obligation to

provide Clukey notice that he had been found unqualified and an

opportunity to challenge that determination.     The Town's alleged

failure to provide Clukey with any notice at all, either before or

after filling open positions with new hires, states a claim for a

procedural due process violation.       That injury cannot be fully

redressed by recourse to a state law breach of contract claim or

the grievance procedures in the Collective Bargaining Agreement.

If the specifics of the process required to afford Clukey due

process remain in dispute after remand, those specifics can only be

determined on the basis of a more fully developed record, analyzed

pursuant to the Mathews balancing test.

     For these reasons, we vacate the district court's dismissal of

Clukey's complaint, and remand for further proceedings consistent

with this opinion.   We likewise vacate the dismissal of Clukey's

state law claims, which were dismissed for want of any surviving

federal claims.   Costs to appellant.

          So ordered.




                               -23-